Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 30, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146849 & (90)                                                                                       Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  BEVERLY GARVIN,                                                                                        David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 146849
                                                                   COA: 298838
                                                                   Wayne CC: 08-120224-NO
  DETROIT BOARD OF EDUCATION, a/k/a
  DETROIT PUBLIC SCHOOLS DISTRICT,
  a/k/a DETROIT PUBLIC SCHOOLS, MARY
  ANDERSON, LAURI WASHINGTON,
  ROSA JACKSON, and DEBRA WILLIAMS,
             Defendants-Appellees.

  ______________________________________/

         On order of the Court, the application for leave to appeal the February 26, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  vacate the Court of Appeals judgment is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 30, 2013
         h0722
                                                                              Clerk